DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-10, 12-16, 18-22, and 24 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Yoon et al. (U.S. 2015/0102891).
As to claims 1-4, Don discloses an apparatus (1000) as shown in figure 8 comprising:
a substrate (1100, para-0085);
a first device (500), which is an active device (para-0087) attached to a first surface (top surface) of the substrate near a center of the substrate;
a second device (100), which is a passive device (para-0088) attached to the first surface of the substrate near an edge of the substrate; and
a connection (traces, wirings, or patterns, not label, but shows in figure 8, hereafter called CN) located on the first surface of the substrate, the connection coupled between the first device and the second device.
As to claims 7-10, Yoon discloses an apparatus (1000) as shown in figure 8 comprising:
means for supporting (1100);
a first device (500), which is an active device (para-0086) attached to a first surface of the means for supporting near a center of the means for supporting;
a second device (100), which is a passive device (para-0088) attached to the first surface of the means for supporting near an edge of the means for supporting; and
means for connection (CN) located on the first surface of the means for supporting, the means for connection coupled between the first device and the second device.
As to claims 13-16, Yoon discloses a method for manufacturing an apparatus (1000) as shown in figure 8, the method comprising:
providing a substrate (1100);
attaching a first device, which is an active device (para-0086) to a first surface of the substrate near a center of the substrate;
attaching a second device, which is a passive device (para-0088) to the first surface of the substrate near an edge of the substrate; and
connecting a connection (CN) located on the first surface of the substrate between the first device and the second device.
As to claims 19-22, Yoon discloses a non-transitory computer-readable medium comprising instructions that when executed by a processor cause the processor to perform a method, the method comprising:
providing a substrate (1100);
attaching a first device, which is an active device (para-0086)  to a first surface of the substrate near a center of the substrate;
attaching a second device, which is a passive device (para-0088) to the first surface of the substrate near an edge of the substrate; and
connecting a connection located on the first surface of the substrate between the first device and the second device.
As to claims 6, 12, 18, and 24, Yoon discloses the apparatus is incorporated into a device selected from a group including a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a device in an automotive vehicle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 11, 17, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Kim et al. (U.S. 2017/0263573).
Regarding claims 5, 11, 17, and 23, Yoon discloses the connection (CN) has a length parallel to the first surface of the substrate (1100), a width parallel to the first surface of the substrate (1100) and perpendicular to the length, and a height perpendicular to the length and the width, except for the height greater than approximately 50µm.
Kim teaches a semiconductor package (100) as shown in figure 9 comprising a substrate/board (110) having the height of the conduction (112) greater than approximately 50µm, para-0089.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Kim employed in the apparatus of Yoon in order to reduce the thickness of the package and provide excellent electrical connections.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848